--------------------------------------------------------------------------------

TECHNOLOGY TRANSFER AGREEMENT

THIS AGREEMENT made effective as of the 17th day of April, 2006

BETWEEN:

> > DIETER WAGELS, businessman, with an office at
> > Friedrich-List-Allee 10, D-41844 Wegberg-Wildenrath,
> > Germany
> > 
> > (hereafter called the “Inventor”)

OF THE FIRST PART

AND:

> > SKYFLYER TECHNOLOGY GMBH, a German company
> > with limited liability, having an office at Friedrich-List-Allee 10,
> > D-41844 Wegberg-Wildenrath, Germany.
> > 
> > (hereafter called “Skyflyer”)

OF THE SECOND PART

WHEREAS:

I.

The Inventor is the owner of an invention that has applied for those patents set
out in Schedule A to this Agreement; and

   II.

The parties have agreed to enter into this Agreement to reflect the sale by the
Inventor and the purchase by Skyflyer of all property, including all patents,
know- how and intellectual property, relating to the invention;

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

DEFINITIONS

1.

In this Agreement:

    (a)

“Effective Date” means the date first set out in this Agreement;

    (b)

“Improvement” means any modification or variant of the Invention, whether
patentable or not, which, if manufactured, used, or sold, would fall within the
scope of the Patents;


--------------------------------------------------------------------------------


(c)

“Intellectual Property” means all copyrights, patent rights, trade secret
rights, trade names, trademark rights, process information, technical
information, contract rights and obligations, designs, drawings, inventions and
all other intellectual and industrial property rights of any sort related to or
associated with the Invention, including, but not limited to, the Patents;

   (d)

“Invention” means the inventions described in the Patents;

   (e)

“Know-how” means all know-how, knowledge, expertise, inventions, works of
authorship, prototypes, technology, information, know-how, materials and tools
relating thereto or to the design, development, manufacture, use and commercial
application of the Invention;

   (f)

“Patents” means the patents and patent applications described in Schedule A to
this Agreement and any other patent that may be issued in connection with the
Invention or any Improvement; and

   (g)

“Technology“ means, collectively, the Invention, the Patent, the Know- How and
the Intellectual Property.

TRANSFER BY INVENTOR

2.

In consideration for certain payments made by Skyflyer for the development of
the Technology, including, but not limited to, amounts paid for the filing of
the Patents, and other good and valuable consideration, subject to the terms and
conditions of this Agreement, the Inventor hereby sells, assigns and transfers
to Skyflyer all of the Inventor’s right, title and interest in and to the
Technology free and clear of all liens, charges, encumbrances and security
interests.

   3.

As further consideration for the sale of the Technology by the Inventor to
Skyflyer, Skyflyer agrees to pay to the Inventor the amount of €10.00.

   4.

The Inventor shall assist Skyflyer in every legal way to evidence, record and
perfect the transfer and assignment evidenced by this Agreement and to apply for
and obtain recordation of, and from time to time enforce, maintain and defend,
the assigned rights embodied in the Technology. To the extent that any of the
Intellectual Property are provisional patents, the Inventor shall cooperate with
Skyflyer and the applicable patent authorities, to attempt to obtain a final
grant of those provisional patents and, to the extent any such provisional
patents are actually issued in the Inventor's name, the Inventor shall promptly
assign and transfer such patents, at no cost (except for any filing and
recordation fees which shall be borne by Skyflyer), to Skyflyer. If Skyflyer is
unable, for any reason whatsoever, to secure the Inventor’s signature to any
document it is entitled to under this Agreement, the Inventor hereby irrevocably
designates and appoints Skyflyer and its duly authorized officers and agents as
the Inventor’s agent and attorney-in-fact with full power of substitution to act
for and on the Inventor’s

2

--------------------------------------------------------------------------------


behalf and instead of the Inventor, to execute and file any such document or
documents and to do all other lawfully permitted acts to further the purposes of
the foregoing with the same legal force and effect as if executed by the
Inventor.

   5.

If, after the Effective Date, the Inventor develops or discovers, or is a co-
developer or co-discoverer of any Improvement, then the Inventor shall promptly
sell, assign and transfer the Improvement to Skyflyer without the payment of any
additional amounts or consideration.

   6.

The Inventor shall communicate to Skyflyer all Know-how and Intellectual
Property in the possession of the Inventor which may reasonably be relevant to
the design, manufacture, marketing and use of the Technology. The Inventor shall
continue to communicate to Skyflyer all such further Know-how and Intellectual
Property as may later come into the Inventor’s possession.

   7.

All Know-how and technical information in the possession of the Inventor which
may reasonably be relevant to the design, manufacture, marketing, and use of the
Technology shall be deemed to be confidential information. The Inventor shall
not disclose or authorize the disclosure of such information to any third party,
except as expressly permitted by Skyflyer in writing. The Inventor shall take
reasonable precautions to prevent the unauthorised disclosure to third parties
of all such confidential information.

PATENT

8.

The Inventor shall execute assignments of the Patents, including any patent
application, in a form registerable with the applicable patent authorities, at
closing and without the payment of any further amount to the Inventor. Skyflyer
shall undertake all steps and incur all expenses to maintain the Patents in good
standing with the applicable patent authorities. The Inventor shall assist
Skyflyer in pursuing the granting of any patents or the filing of any patent
applications in addition to the Patents.

TRANSFERS BY SKYFLYER

9.

Except as set out in Section 10 of this Agreement, Skyflyer shall not agree to
sell, assign or otherwise transfer title to the Technology to any third party
without the prior written consent of the Inventor, provided that such consent
shall not be unreasonably withheld.

   10.

Notwithstanding the forgoing, Skyflyer shall not be required to obtain the
consent of the Inventor for:

  

(a) any grants of any licenses by Skyflyer for the use of Technology; or

3

--------------------------------------------------------------------------------


(b)

for any sales, assignments or other transfers of title to the Technology to any
parent or subsidiary of Skyflyer or to any subsidiary or parent of any parent or
subsidiary of Skyflyer.

REVERSION OF TITLE TO THE INVENTOR

11.

Any one or more of the following events, whether or not any such event shall be
voluntary or involuntary or be effected by operation of law or pursuant to or in
compliance with any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body, shall constitute an Event
of Default:

    (a)

Any sale, assignment or transfer of ownership of title to the Technology by
Skyflyer not made in accordance with the provisions of Sections 9 or 10;

    (b)

If an order is made or a resolution is passed or a petition is filed for the
final liquidation or winding-up of the Borrower; or

    (c)

If final bankruptcy proceedings are commenced by or against Skyflyer or if
Skyflyer makes a general assignment for the benefit of its creditors or
otherwise acknowledges its insolvency.

    12.

Upon the occurrence of an Event of Default, and at any time thereafter, provided
that Skyflyer has not by then remedied such Event of Default, the Inventor shall
have the right to demand that all right, title and interest to the Technology be
transferred back to the Inventor (a “Reversion Demand”). Upon the receipt of a
Reversion Demand delivered in accordance with this Section 12, Skyflyer shall
transfer all right, title and interest to the Technology to the Inventor and
shall assist the Inventor in every legal way to evidence, record and perfect the
transfer and assignment of the Technology to the Inventor and to apply for and
obtain recordation of, and from time to time enforce, maintain and defend, the
assigned rights embodied in the Technology on behalf of the Inventor.

WARRANTIES AND REPRESENTATIONS

13.

The Inventor warrants and represents to Skyflyer that:

    (a)

The Inventor is the sole owner of the Invention, the Patents, the Know- how and
the Intellectual Property free and clear of all liens, charges, encumbrances and
security interests;

    (b)

The Inventor has the power to sell, assign and transfer all of his right, title
and interest in and to the Invention, the Patents, the Know-how and the
Intellectual Property to Skyflyer;

4

--------------------------------------------------------------------------------


(c)

The Inventor has not made, granted or entered into any assignment, encumbrance,
license or other agreement affecting the Invention, the Patents, the Know-how
and the Intellectual Property;

   (d)

The Inventor is not aware of any violation, infringement or misappropriation of
any third party's rights (or any claim thereof) by the ownership, development,
manufacture, sale or use of the Invention, the Patents, the Know-how and the
Intellectual Property;

   (e)

The use of the Invention, the Patents, the Know-how and the Intellectual
Property by the Inventor has never given rise to any complaint alleging
infringement of any patent, trademarks or other intellectual property rights of
any other person;

   (f)

The Inventor was not acting within the scope of employment of any third party
when conceiving, creating or otherwise performing any activity with respect to
the Invention, the Patents, the Know-how and the Intellectual Property;

   (g)

The Inventor is not aware of any questions or challenges with respect to the
patentability or validity of any claims of any existing patents or patent
pendings relating to the Invention, the Patents, the Know-how and the
Intellectual Property; and

   (h)

The Patents have been filed with the appropriate patent authorities in
accordance with all required laws and regulations and are in good standing.

ENTIRE AGREEMENT

14.

This Agreement constitutes the entire agreement between the parties, relating to
the subject matter hereof and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise.

HEADINGS

15.

The headings are inserted solely for convenience of reference and shall not be
deemed to restrict or modify the meaning of the Articles to which they pertain.

MODIFICATION AND WAIVER

16.

No cancellation, modification, amendment, deletion, addition or other change in
this Agreement or any provision hereof, or waiver of any right or remedy hereby
provided, shall be effective for any purpose unless specifically set forth in
writing, signed by the party to be bound thereby. No waiver of any right or
remedy in

5

--------------------------------------------------------------------------------

respect of any occurrence or event on one occasion shall be deemed a waiver of
such right or remedy in respect of such occurrence or event on any other
occasion.

FURTHER ASSURANCES

17.

The parties shall execute such further documents and do such further things as
may be necessary to give full effect to the provisions of this Agreement and the
intent embodied herein.

GENDER

18.

Words importing the masculine gender include the feminine or neuter, words in
the singular include the plural, words importing a corporate entity include
individuals and vice versa.

EQUAL PARTICIPATION IN DRAFTING

19.

The parties have equally participated in the drafting of the within Agreement,
each having had the opportunity to be independently represented by counsel.

  

The Inventor acknowledges that O’Neill Law Group PLLC have acted solely for
Skyflyer in connection with the preparation, negotiation and execution of this
Agreement and the Inventor has been advised to obtain the advice of independent
legal counsel in entering into this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------

TIME OF THE ESSENCE

20.

Time shall be of the essence of this Agreement and all provisions hereof.

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
under their corporate seals and the hands of their proper officers duly
authorized in that behalf.

SIGNED, SEALED AND DELIVERED )   BY DIETER WAGELS )   in the presence of: )    
)   /s/ Stephen F.X. O’Neill )     )   Signature of Witness ) /s/ Dieter Wagels
  )   Stephen F.X. O’Neill ) DIETER WAGELS Name of Witness )     )     )  
Address of Witness )     )     )     )  

SKYFLYER TECHNOLOGY GMBH
By its authorized signatory:

/s/ Manfred Sappok
_______________________________
Name
Title

 

7

--------------------------------------------------------------------------------

SCHEDULE A

PATENTS AND PATENT APPLICATIONS

European Patent Application #
03748086.0 -2318

International Patent Application
PCT/EP2003/010659

United Arab Emirates Patent Application
No. 156/2005

China Patent Application
No. 03823060.7

Japan Patent Application
No. 2004-540701

Russia Patent Application
No. 2005112724

United States Patent Application
No. 10/525,886

 

8

--------------------------------------------------------------------------------